Citation Nr: 1824501	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from March 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested during service and is not shown to be related to active service.  Sensorineural hearing loss was not shown until many years after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have occurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  He believes that his difficulties with hearing can be attributed to acoustic trauma exposure during service; particularly loud noise exposure he experienced from repetitive cannon fire which assigned to artillery duty.  
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard January 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.  

The Veteran was afforded a VA examination connected with the claim most recently in April 2013 which includes an opinion as to the etiology of any current bilateral sensorineural hearing loss and its relationship to his period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks entitlement to service connection bilateral sensorineural hearing loss due to in-service acoustic trauma.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Pursuant to 38 C.F.R. § 3.303(b) (2017), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service, but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) (2017) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) (2012) or 38 C.F.R. § 3.309(a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, there is no dispute that the Veteran has a current bilateral sensorineural hearing loss disability as defined by VA.  The report of an April 2013 VA audiometric examination clearly reflects, among other things, that the Veteran's auditory thresholds in the 2000 frequency is greater than 40 hertz in his left ear and  frequencies 3000 and 4000 Hertz is 40 decibels or greater in his right and left ears; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater in his left ears; and his speech recognition scores using the Maryland CNC Test are less than 94 percent in his right and left ears.  See 38 C.F.R. § 3.385 (2017).

Nor is there any real dispute that the Veteran was likely exposed to acoustic trauma during service.  The record reflects that the Veteran served in the artillery unit during service and his statements with respect to in-service exposure to loud repetitive cannon fire during his tour is consistent with the circumstances and conditions of his service.  The dispositive question is whether there is a nexus, or link, between his currently shown hearing loss and service.

The evidence relative to nexus includes, among other things, the Veteran's service treatment records (STRs).  From an audiological entrance examination given to the Veteran in August 1968 to an October 1970 audiological discharge examination, the Veteran hearing tested normal. 

November 1969 STRs reveal that the Veteran was diagnosed and treated with cerumen congestion of the left otitis externa (swimmers ear) which involves the symptoms of ear canal inflammation, ear pain, swelling of the ear canal, and temporarily decreased hearing.  There was no finding of permanent hearing loss and the Veteran was prescribed medication to treat his left ear. 

In the Veteran most recent April 2013 private audiological examination, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
50
50
LEFT
15
15
40
60
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.

The examiner noted that the Veteran does currently have hearing loss, however; the examiner explained that the Veteran's hearing at the time of his discharge from service tested as normal.  The examiner opined that it is not likely that the Veteran's hearing loss is the result of noise exposure during the service. 

In a September 2015 hearing before the undersigned, the Veteran testified that during service he served in an artillery unit and did not use noise protection headphones in service which resulted in acoustic trauma to his ear.  The Veteran also testified that while serving in the National Guard he did not use noise protection headphones while loading firing cannons and again was exposed to acoustic trauma.  The Veteran's representative testified that the Veteran did suffer from hearing loss during service, but that his hearing loss was attributed to an ear infection as stated in the Veteran's STRs.  The Veteran also testified that after military service, he worked for IBM and was not exposed to any occupational acoustic trauma.  The Veteran revealed that due to his declining hearing, he was eventually prescribed hearing aids.

Although lay persons are competent to provide opinions on some medical issues, See Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology of the Veteran's bilateral sensorineural hearing loss disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). That is, although the Board readily acknowledges that Veteran was competent to report his chronic hearing loss, but there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrated that the Veteran had received any special training or acquired any medical expertise in evaluating hearing disabilities. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed.Cir.2012).  Accordingly, the Veteran's statements are lay evidence that do not constitute competent medical evidence and lack probative value.

The Board acknowledges that the earliest post service medical evidence of the Veteran's bilateral sensorineural hearing loss was taken from an April 2013 VA audiological examination, approximately forty years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim of service connection for a bilateral sensorineural hearing loss disability until November 2012 approximately 42 years following his separation from service.  The Veteran's November 1969 in-service diagnosis of swimmers ear in his left ear was treated and there is no indication of any residual effects as evidence by the Veteran's October 1970 audiological discharge examination revealing normal hearing.  The Board finds service connection not warranted for the Veteran's bilateral sensorineural hearing loss disability, because the record indicates onset of the Veteran's hearing loss disability many years after service and is not shown to be related to service.  

Accordingly, as the preponderance of the evidence is against the claim for service connection for a bilateral sensorineural hearing loss disability, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


